Citation Nr: 0939733	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the benefits sought on appeal.  

In November 2008, the Veteran and his wife presented 
testimony at a hearing conducted at the Togus RO before a 
Decision Review Officer (DRO).  In August 2009, the Veteran 
presented testimony at a personal hearing conducted at the 
Togus RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ) who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  Transcripts of 
these personal hearings are in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Tinnitus has been shown to be causally or etiologically 
related to the Veteran's military service.

3.  Clear and unmistakable evidence has not been presented to 
rebut the presumption of aggravation when the pre-existing 
left ear hearing loss underwent an increase in severity 
during the Veteran's military service.

4.  There is no showing of right ear hearing loss that meets 
the provisions of 38 C.F.R. § 3.385.

5.  There is no diagnosis of seizures, nor have they been 
shown to be causally or etiologically related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Pre-existing left ear hearing loss is presumed to have 
been aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2009).

3.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Seizures were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2006 with regard to 
the claims on appeal.  The letter also provided notice that 
addresses the relevant rating criteria and effective date 
provisions.  The letter addressed all of the notice elements 
and was sent prior to the initial unfavorable decision by the 
AOJ in November 2006.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  

With regard to the claims for hearing loss and tinnitus, a VA 
examination was obtained in November 2006 with an addendum in 
November 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Regarding the claims for tinnitus and left ear hearing loss, 
as will be discussed below, the Board is granting these 
claims and therefore a discussion of the adequacy of the VA 
examination with respect to these issues is not necessary.  
However, the Board finds that the VA examination obtained in 
this case pertaining to the claim for right ear hearing loss 
is adequate, as it is was conducted according to the 
provisions of 38 C.F.R. § 3.385.  The examiner also 
considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran.  There is adequate medical 
evidence of record to make a determination in this case 
regarding the issue of right ear hearing loss.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim for right ear hearing loss has been met.  38 C.F.R. 
§ 3.159(c)(4).   

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for seizures.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because there is no evidence of 
an in-service seizures.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed because there is no post-service 
diagnosis of seizures.  38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
fact, the Veteran testified that he did not have seizures in 
service but felt he experienced one seizure incident after 
service.  Accordingly, as there is no competent evidence of 
seizures during or after service, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for seizures in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Tinnitus

The Veteran contends that he has tinnitus that is related to 
his military service.  In particular, he testified during his 
hearings that he began to experience what he described as a 
ringing sound or a sensation like he was in a tunnel 
beginning in service after exposure to loud noises and has 
experienced this ever since service to the present day.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for tinnitus.  
The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of tinnitus.  In fact, 
the only diagnosis of tinnitus was made during the November 
2006 VA examination.  Thus, there is no medical documentation 
of tinnitus during service or for many years thereafter.

Additionally, during the November 2006 VA examination, the 
Veteran reported that his tinnitus had been longstanding in 
nature but could not be more specific about the onset date.  
The examiner concluded that his tinnitus was less likely as 
not related to military service but to his pre-existing 
hearing loss.  However, the examiner did not provide a 
detailed rationale for her conclusion that the Veteran's 
hearing loss was related to his pre-existing hearing loss.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Because the examiner did not support 
her conclusion with a rationale, or reconcile the opinion in 
light of the Veteran's contentions that he did not experience 
tinnitus prior to service, the Board affords it little 
probative value.  

Although there is no documentation of tinnitus during service 
or for many years thereafter, the evidence indicates that the 
Veteran was exposed to acoustic trauma during service.  The 
Veteran's military occupational specialty was generator 
mechanic and he served in the Persian Gulf from December 1990 
to March 1991 during which time he was exposed to howitzers 
and tanks.  Therefore, the Board concedes noise exposure 
during service.  Moreover, the lack of medical documentation 
of tinnitus during service and until many years thereafter is 
not fatal to his claim under the circumstances presented in 
this case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)  The Veteran 
is competent to give evidence about what he experienced; 
i.e., being exposed to loud noises and experiencing ringing 
or a sensation of being in a tunnel during and after service 
.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Further, the 
Board has no reason to doubt the Veteran's testimony that he 
has experienced tinnitus since service.  Therefore, because 
the Veteran has a current diagnosis of tinnitus and finds his 
testimony that he has experienced ringing in his 
ears/sensation of being in a tunnel during and since service 
to be credible, the Board will resolve all reasonable doubt 
in favor of the Veteran and grant service connection for 
tinnitus.  38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

2.  Left ear hearing loss

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for left ear 
hearing loss.  In this case, the presumption of soundness 
does not apply because the Veteran's December 1987 entrance 
examination indicated that he had some degree of hearing loss 
in the higher frequencies of his left ear.  38 C.F.R. 
§ 3.304.  

On the authorized entrance audiological evaluation in 
December 1987 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
25
40

However, there is evidence that the pre-existing hearing loss 
increased in severity during service, and there is not clear 
and unmistakable evidence to rebut the presumption of 
aggravation.  38 C.F.R. § 3.306(b).  In this regard, the 
Veteran's hearing was evaluated three more times during 
service.  

On the authorized audiological evaluation in January 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
5
10
25
40

On the authorized audiological evaluation in March 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
10
25
40

On the authorized audiological evaluation in April 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
0
LEFT
15
5
5
30
50

Thus, there appears to be an increase in the severity of the 
hearing loss in the Veteran's left ear from December 1987 to 
April 1990.

In November 2006, the Veteran underwent a VA examination in 
connection with his claim.  The Veteran reported beginning to 
experience difficulty with his hearing approximately 15 years 
ago, which would date the onset in approximately 1991.  He 
denied post-service noise exposure and reported wearing 
hearing protection while working as a cabinet maker.  The 
results of the examination reflected left ear hearing loss 
that meets the provisions of 38 C.F.R. § 3.385.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
10
10
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

The examiner commented that the December 1987 examination 
reflected left ear hearing sensitivity within normal limits 
from 500 hz to 2000 hz but there was significant high 
frequency hearing loss already present from 3000 through 6000 
hz.  The April 1990 examination showed the same pattern with 
no worsening of hearing noted.  The conclusion was with a 
view of the pre-existing hearing loss before entering service 
and no documentation of worsening of hearing shown through a 
significant portion of the Veteran's service time, it was 
less likely as not that the Veteran's hearing loss is related 
to military service but more likely due to some other factor.  
In the November 2007 addendum, the examiner clarified that 
the amount of change in the Veteran's left ear hearing was 
minimal and is considered insignificant and is within 
tolerance ranges of test/retest variability.  However, if the 
evidence is interpreted that there was a significant change 
in hearing from the time of entry to the examination of April 
1990, there was a pre-existing hearing loss in the left ear 
and the amount of worsening would certainly be related to a 
natural progression.  Therefore, it is less likely as not 
that the pre-existing hearing loss increased beyond this 
normal progression during military service.  

As noted above, as there was evidence of a increase in 
severity of the left ear hearing loss during service, there 
must be clear and unmistakable evidence that the increase was 
due to the natural progress of the disease.  The Board finds 
it significant that the examiner determined that the amount 
of worsening would certainly be related to the natural 
progression of the pre-existing left ear hearing loss.  
However, the Board notes that the last in-service 
audiological examination was dated in April 1990, which is 
before the Veteran's service in the Persian Gulf from 
December 1990 to March 1991.  Therefore, this examination 
does not account for any additional hearing loss incurred 
during that time period, during which time the Veteran 
reported exposure to howitzers, tanks, and artillery fire.  
Moreover, the Veteran denied significant post-service noise 
exposure without hearing protection, which the Board finds to 
be credible.  Consequently, without a medical opinion 
accounting for the impact of the noise exposure during the 
Veteran's service in the Persian Gulf, a lack of significant 
post-service noise exposure, and evidence of an increase in 
severity during service, the Board cannot find clear and 
unmistakable evidence that the increase in left ear hearing 
loss during service was due to the natural progression of the 
disease.  38 C.F.R. § 3.306(b).  As such, service connection 
for left ear hearing loss is granted.  38 C.F.R. §§ 3.303, 
3.304(b), 3.306(b).  

3.  Right ear hearing loss

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for right 
ear hearing loss.  As noted above during the discussion 
section for left ear hearing loss, the in-service right ear 
frequency scores did not meet the provisions of 38 C.F.R. 
§ 3.385.  Moreover, there were no complaints, treatment, or 
diagnoses of right ear hearing loss during service.  Thus, 
right ear hearing loss was not shown during service.  

The only post-service medical evidence related to the 
Veteran's claim for right ear hearing loss is the November 
2006 VA audiological examination wherein the Veteran was 
noted to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  These results do not reflect a 
right ear hearing disability that meets the provisions of 
38 C.F.R. § 3.385.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Further, there is no 
competent medical evidence showing a right ear hearing loss 
disability elsewhere in the record.  Although the Veteran 
might sincerely believe that he has right ear hearing loss 
that is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, entitlement to service connection for 
right ear hearing loss is denied.  38 C.F.R. §§ 3.303, 3.385.

4.  Seizures

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
seizures.  The service treatment records are absent for 
complaints, treatment, or diagnoses of seizures.  Moreover, 
the Veteran testified during his August 2009 hearing that he 
did not have seizures during service.  As such, seizures were 
not shown during service.

The Veteran testified that he has had only one incident of a 
seizure approximately two years ago.  He asserted that he 
began to feel ill while riding in a car with his brother and 
believed he suffered a seizure.  An April 2002 private 
treatment record from W.M.H.C. detailed an incident where the 
Veteran was riding in a car with his brother when he began to 
feel queasy and as if he would faint after listening to a 
radio discussion of gallbladder disease.  His brother did not 
witness any seizure activity.  He returned home and had 
something to eat and took a nap.  At the time of his doctor's 
appointment he felt well.  The assessment was nausea related 
to vasovagal episode by history.  The examiner commented that 
it did not sound like the Veteran had a seizure but rather 
felt he was a bit hypoglycemic as his symptoms improved after 
having something to eat.  

In sum, there are no in-service or post-service diagnoses of 
seizures.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is 
no evidence indicating an association between the one post-
service vasovagal episode and the Veteran's service.  
Although the Veteran might sincerely believe that he has 
seizures that are related to service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, without any evidence of seizures, the 
claim must be denied.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for seizures is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


